This is an original action in habeas corpus instituted by the petitioner, Edward Boots, to secure his release from confinement in the State Penitentiary.
The petition is lengthy and we have given it careful consideration. The petitioner is 68 years of age and has been confined in the State Penitentiary since February 8, 1923, for the crime of murder. The petition is in the nature of an appeal for clemency. There are no facts alleged which show that the judgment and sentence of life imprisonment which the petitioner is serving is void. In substance, the petition alleges that counsel for petitioner, at his trial, did not allow the petitioner to introduce evidence which would have cleared him, and that, under any view of the case, he should not have been given punishment for more than manslaughter.
When a conviction has become final and no appeal has been lodged in this court, the Criminal Court of Appeals may not then modify any sentence assessed against an accused. 22 O. S. 1941 § 1066.
Under the provisions of article 6, sec. 10, Oklahoma Constitution, the sole power to issue clemency after conviction is vested in the Governor.
Since the Criminal Court of Appeals is without authority to grant the relief sought in the petition, it follows that the petition for writ of habeas corpus should be and the same is hereby denied.
BAREFOOT, P. J., concurs. DOYLE, J., not participating. *Page 295